Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Stein (Reg No. 37240) on 5/25/2022 and 5/27/2022.

The application has been amended as follows: Claims 1, 6-14 are amended, claims 15-20 are newly added (It is noted that claims filed with after final on 3/9/2022 were not entered, thus the amendments below are with respect to last entered claim set filed on 11/10/2021)

1. (CURRENTLY AMENDED) A tracking reference signal (TRS) burst transmission method comprising:
determining, by a transmit end, to send a first TRS burst in a first slot in a first maximum channel occupancy time (MCOT);
if a length of the first MCOT is greater than Y slots, determining, by the transmit end, to send a second TRS burst in a slot that is in the first MCOT and whose distance to a start slot of the first TRS burst is Y slots, wherein Y is an integer greater than or equal to 2; 
if a distance between an end slot in the first MCOT and a start slot of a last TRS burst of a previous MCOT is less than or equal to the Y slots, the first TRS burst is not sent, and determining, by the transmit end, to send the second TRS burst in the slot that is in next MCOT and whose distance to the start slot of the last TRS burst of the previous MCOT is greater than the Y slots; and
sending, by the transmit end, indication information to a receive end, wherein the indication information is used to indicate the slot for sending the second TRS burst.

2. (PREVIOUSLY PRESENTED) The method according to claim 1, wherein before the determining, by the transmit end, to send the second TRS burst in the slot that is in the first MCOT and whose distance to the start slot of the first TRS burst is the Y slots, the method further comprises:
determining, by the transmit end, that the slot that is in the first MCOT and whose distance to the start slot of the first TRS burst is the Y slots is not in an uplink sending state.

3. (PREVIOUSLY PRESENTED) The method according to claim 2, further comprising:
if the transmit end determines that the slot that is in the first MCOT and whose distance to the start slot of the first TRS burst is the Y slots is in the uplink sending state, determining to send the second TRS burst in a first slot after the uplink sending state ends.

4. (PREVIOUSLY PRESENTED) The method according to claim 3, wherein before the determining to send the second TRS burst in the first slot after the uplink sending state ends, the method further comprises:
determining, by the transmit end, that a remaining slot in the first MCOT after the uplink sending state ends is greater than or equal to a length of the second TRS burst.

5. (ORIGINAL) The method according to claim 1, wherein before the determining, by the transmit end, to send the first TRS burst in the first slot in the first MCOT, the method further comprises:
determining, by the transmit end, that a distance between an end slot in the first MCOT and a start slot of the last TRS burst of a previous MCOT is greater than Y slots.

6. (CURRENTLY AMENDED) A tracking reference signal (TRS) burst transmission method, comprising:
determining, by a transmit end, to send a second TRS burst in a first slot that is in a first maximum channel occupancy time (MCOT) and whose distance to a start slot of a previous tracking reference signal (TRS) burst is greater than or equal to Y slots, wherein Y is an integer greater than or equal to 2; 
if a length of the first MCOT is greater than the Y slots, a first TRS burst is sent in another slot in the first MCOT at distance greater than or equal to the Y slots;
if a distance between an end slot in a previous MCOT and a start slot of the previous TRS burst is less than or equal to the Y slots, determining not to send the first TRS burst in the previous MCOT; and
sending, by the transmit end, indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the second TRS burst.

7. (CURRENTLY AMENDED) The method according to claim 6, wherein before the determining, by the transmit end, to send the second TRS burst in the first slot that is in the first MCOT and whose distance to the start slot of the previous TRS burst is greater than or equal to the Y slots, the method further comprises:
determining, by the transmit end, that the first slot is not in an uplink sending state.

8. (CURRENTLY AMENDED) The method according to claim 7, further comprising:
if the first slot is in the uplink sending state, determining, by the transmit end, to send the second TRS burst in a first slot after the uplink sending state ends.

9. (CURRENTLY AMENDED) The method according to claim 8, wherein before the determining to send the second TRS burst in the first slot after the uplink sending state ends, the method further comprises:
determining, by the transmit end, that a remaining slot in the first MCOT after the uplink sending state ends is greater than or equal to a length of the second TRS burst.

10. (CURRENTLY AMENDED) A tracking reference signal (TRS) burst transmission apparatus, comprising:
a memory configured to store an instruction;  
a transceiver configured to communicate with another device and 
a processor configured to execute the instruction stored in the memory, so as to:
determine to send a first TRS burst in a first slot of a first maximum channel occupancy time (MCOT);
if a length of the first MCOT is greater than Y slots, determine to send a second TRS burst in a slot that is in the first MCOT and whose distance to a start slot of the first TRS burst is Y slots, wherein Y is an integer greater than or equal to 2;
if a distance between an end slot in the first MCOT and a start slot of a last TRS burst of a previous MCOT is less than or equal to the Y slots, the first TRS burst is not sent, and determine to send the second TRS burst in the slot that is in next MCOT and whose distance to the start slot of the last TRS burst of the previous MCOT is greater than the Y slots; and
sending indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the second TRS burst.

11. (CURRENTLY AMENDED) A tracking reference signal (TRS) burst transmission apparatus, comprising:
a memory configured to store an instruction; 
a transceiver configured to communicate with another device; and 
a processor configured to execute the instruction stored in the memory, so as to:
determine to send a second TRS burst in a first slot that is in a first maximum channel occupancy time (MCOT) and whose distance to a start slot of a previous TRS burst is greater than or equal to Y slots, wherein Y is an integer greater than or equal to 2; 
if a length of the first MCOT is greater than the Y slots, a first TRS burst is sent in another slot in the first MCOT at distance greater than or equal to the Y slots;
if a distance between an end slot in a previous MCOT and a start slot of the previous TRS burst is less than or equal to the Y slots, determine not to send the first TRS burst in the previous MCOT; and
sending indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the second TRS burst.

12. (CURRENTLY AMENDED) A tracking reference signal (TRS) burst transmission apparatus, comprising:
a memory configured to store an instruction; 
a transceiver configured to communicate with another device; and 
a processor configured to execute the instruction stored in the memory, so as to:
determine a first maximum channel occupancy time (MCOT) in a first time period, and send a first TRS burst in a first slot in the first time period, wherein the first time period comprises Y slots, Y is an integer greater than or equal to 2, and the first time period is any one of a plurality of consecutive time periods into which a time axis is divided; 
if a distance between an end slot in the first MCOT and a start slot of a last TRS burst of a previous MCOT is less than or equal to the Y slots, the first TRS burst is not sent, and determine to send a second TRS burst in a slot that is in next MCOT and whose distance to the start slot of the last TRS burst of the previous MCOT is greater than the Y slots; and
sending indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the first TRS burst.

13. (CURRENTLY AMENDED) The method according to claim 1, wherein the first TRS burst  is sent in [[the]] a first symbol in the first MCOT, and the first TRS burst is a complete TRS burst.

14. (CURRENTLY AMENDED) The method according to claim 1, wherein the first TRS burst  is sent in [[the]] a first symbol in the first MCOT, and the first TRS burst is an incomplete TRS burst.

15.  (NEW)  The method according to claim 1, wherein a start moment boundary of the first MCOT is not aligned with a start moment boundary of the first slot.

16.  (NEW)  The method according to claim 1, wherein only downlink sending is performed in the first MCOT.

17.  (NEW)  The method according to claim 1, wherein downlink sending and uplink sending is performed in different slots in the first MCOT.

18.  (NEW)  The method according to claim 3, wherein before determining to send the second TRS burst, determining that a remaining slot in the first MCOT after the uplink sending state ends is greater than or equal to a length of the second TRS burst.

19.  (NEW)  The apparatus according to claim 12, wherein when a transmit end determines that a preset slot in one time period is covered by the first MCOT, the transmit end determines to send the first TRS burst in the preset slot in the first MCOT to the receive end.

20. (NEW)  The method according to claim 1, further comprising scrambling a demodulation reference signal (DMRS) signal in a start slot of the first TRS burst.  

End of amendment. 

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites the method of TRS burst transmission, including slot to send first and second TRS burst in case of MCOT being greater than Y slots. The claim further recites limitation for not sending first TRS burst in MCOT after last TRS burst and sending the second TRS burst Y slots apart from the last TRS burst in next MCOT: a distance between an end slot in the first MCOT and a start slot of a last TRS burst of a previous MCOT is less than or equal to the Y slots, the first TRS burst is not sent, and determining, by the transmit end, to send the second TRS burst in the slot that is in next MCOT and whose distance to the start slot of the last TRS burst of the previous MCOT is greater than the Y slots. 

The prior art on record Bhorkar teaches the reference signal CSI-RS periodicity being reduced based on the MCOT of DL burst and CSI-RS periodicity being 2-3ms for 4ms DL burst to ensure presence of reference signal in every DL burst. The reference does not teach first and second tracking reference signal burst, and not to transmit first TRS burst based on slot distance with respect to start of last TRS burst and end slot of MCOT, while the second TRS burst is sent in next MCOT at Y slot distance from the start of last TRS burst. 

Ng is directed to tracking reference signal periodicity and reference signal pattern valid for TRS signal. The reference does not teach to not transmit first TRS burst based on slot distance with respect to start of last TRS burst and end slot of MCOT, while the second TRS burst is sent in next MCOT at Y slot distance from the start of last TRS burst.

The Cheng reference fig 2 (also supported by the provisional filed in 08/2017), shows the TRS burst length of x slots, and repeated in every Y ms or slots. The reference teaches the slots not transmitting TRS burst in Y-X slots could be considered for the slot gap being less than or equal to (Y-X). However, the reference does not teach not transmitting first TRS burst and transmitting second TRS burst based on slot of last transmitted TRS burst and MCOT slot size. 

Prior arts on record and further search on prior art fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1, thus, claim 1 is allowed. The amended independent claims 6, 10-12 recite similar allowable subject matter, thus allowed for the same reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/28/2022